In a medical malpractice action, the plaintiffs appeal, as limited by their notices of appeal and brief, from so much of (1) an order of the Supreme Court, Westchester County, dated May 15, 1980, as directed them to furnish bills of particulars and information pursuant to CPLR 4010, and (2) a further order of the same court, dated August 7, 1980, as (a) directed compliance with the prior order directing service of bills of particulars, and (b) conditioned the depositions of the individual defendants upon the prior service of bills of particulars. Order dated May 15, 1980 modified by adding thereto provisions (1) striking paragraphs 11 and 12, and the words “manuals, rules and regulations” from the paragraph 10, of defendant Raynor’s demand for a bill of particulars, and (2) striking paragraphs 3 and 5, and the words “in detail” from paragraph 6, of defendant Kirshenbaum’s demand for a bill of particulars. As so modified, said order affirmed insofar as appealed from. Order dated August 7, 1980 modified by deleting therefrom the provision directing service of the bills of particulars prior to the depositions and substituting therefor a provision that the depositions shall take place prior to service of the bills of particulars (see King v McCormick, 19 AD2d 874). As so modified, said order affirmed insofar as appealed from. Plaintiffs are awarded one bill of $50 costs and disbursements payable jointly by respondents. The depositions shall proceed at a time and place to be fixed in a written notice of not less than 10 days, to be given by plaintiffs, or at such other time and place as the parties may agree. The paragraphs which have been modified or stricken request either matter which is irrelevant to the causes of action pleaded (see Johnson v Charow, 63 AD2d 668) or information which is not reasonably within the scope of plaintiffs’ knowledge. Mollen, P. J., Hopkins, Titone and Weinstein, JJ., concur.